           Case 1:21-cv-02362 Document 1 Filed 09/07/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


PROJECT FOR PRIVACY AND
SURVEILLANCE ACCOUNTABILITY,
INC.
1101 Connecticut Ave. NW, Ste. 450
Washington, DC 20036,
                       Plaintiff,
            v.                                            COMPLAINT

UNITED STATES DEPARTMENT OF
JUSTICE,                                                    21-cv-2362
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001,
                          Defendant

                                   Introduction

      1.     This Freedom of Information Act (FOIA) suit seeks records from

Defendant the United States Department of Justice (DOJ). See 5 U.S.C. § 552. These

records and the information they contain are necessary to answer questions of

national significance regarding potential government surveillance of United States

persons, including members of the United States House of Representatives and

Senate.

      2.     To answer these pressing questions more fully, the Project for Privacy

and Surveillance Accountability, Inc. (“PPSA”), the Plaintiff in this action, sent a

FOIA request to the Federal Bureau of Investigation (FBI) on or about December 13,

2019. But it has not received a substantive response from the FBI as required by law.

PPSA brings suit to compel that response.
             Case 1:21-cv-02362 Document 1 Filed 09/07/21 Page 2 of 7




                               Jurisdiction and Venue

       3.     This Court has both subject matter jurisdiction over this action and

personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and 28

U.S.C. § 1331. It may grant declaratory relief pursuant to 28 U.S.C. § 2201, et seq..

       4.     Venue lies in this District under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                         Parties

       5.     Plaintiff PPSA is a Delaware non-profit corporation with its principal

place of business in Washington, DC. As part of its mission, PPSA advocates for

greater privacy and civil liberty protections from government surveillance, and seeks

to hold such programs accountable to constitutional and statutory limitations.

       6.     Defendant DOJ is an agency of the federal government within the

meaning of 5 U.S.C. § 552(f) and has possession, custody, and control of records to

which PPSA seeks access. Additionally, the FBI is an agency within DOJ and has

possession, custody, and control of records to which PPSA seeks access.

                                          Facts

       7.     FOIA requires federal agencies, including Defendant, to “promptly”

release agency records upon request to any member of the public. 5 U.S.C. § 552 (a)(3);

see also 5 U.S.C. § 552(f)(1) (definition of agency). If the records fall under a statutory

exemption or are excluded from FOIA, the agency may deny the request. See 5 U.S.C.

§ 552(b)(1)-(9) (exemptions); id. § 552(c)(1)-(3) (exclusions).




                                            2
             Case 1:21-cv-02362 Document 1 Filed 09/07/21 Page 3 of 7




       8.     PPSA submitted a FOIA request to the FBI by letter dated December

13, 2019, attached to this complaint as Exhibit A. Item 35 of that letter requested the

following:

              35. All correspondence between individual Senators or
                  Congressmen and any agency, or between an agency and
                  Congressional     leadership  and/or    either  or   both
                  Congressional intelligence committees, concerning the
                  unmasking of Congressmen or Senators, including but not
                  limited to correspondence from or to Senator Rand Paul (R-
                  KY), Senator Lindsey Graham (R-SC), Congresswoman Jane
                  Harmon [sic] (D-CA), Congressman Dennis Kucinich (D-OH),
                  Congressman Lou Barletta (R-PA), Congresswoman/Senator-
                  elect Marsha Blackburn (R-TN), Congressman Chris Collins
                  (R-NY), Congressman Tom Marino (R-PA), Congressman
                  Devin Nunes (R-CA), Congressman Sean Duffy (R-WI),
                  Congressman Trey Gowdy (R-SC), and Congressman Dennis
                  Ross (R-FL).

Each of the specifically-listed members of congress had made, or was otherwise

associated with, public inquiries into the U.S. intelligence community’s surveillance

of them and/or other congressional members. 1

       9.     By letter dated July 7, 2020 (Exhibit B), the FBI advised PPSA that its

FOIA request had been received and previously assigned FOIPA Request Number

1456200-000, and that Item 35 of PPSA’s request had been assigned the Additional

FOIPA Request Number 1457690-000.



1
 See, e.g., https://twitter.com/RandPaul/status/860482401109258242 (Rand Paul),
https://www.axios.com/lindsey-graham-suggests-hes-a-victim-of-unmasking-1513302729-
0ceba085-9574-41d2-88a4-9da5267f1f23.html (Lindsey Graham),
https://www.politico.com/story/2009/04/harman-calls-out-nsa-021537 (Jane Harman),
https://www.foxnews.com/opinion/dennis-kucinich-im-no-fan-of-trumps-but-hes-got-a-point-
about-wiretapping (Dennis Kucinich),
https://twitter.com/reploubarletta/status/849404793642782722?lang=en (Lou Barletta, Marsha
Blackburn, and Chris Collins).


                                             3
            Case 1:21-cv-02362 Document 1 Filed 09/07/21 Page 4 of 7




      10.    By letter dated October 13, 2020, the FBI denied FOIA request Number

1457690-000, issuing a so-called Glomar response under FOIA Exemptions 1, 3, 6,

7(C) and 7(E). (Exhibit C).

      11.    PPSA timely appealed this response on January 11, 2021. (Exhibit D).

By letter dated January 12, 2021, DOJ acknowledged receipt of that appeal on

January 11, 2021. (Exhibit E).

      12.    By letter dated May 27, 2021 (Exhibit F)—more than twenty business

days after receipt of PPSA’s appeal—DOJ denied the appeal. Thus, under 5 U.S.C.

§ 552(a)(6)(A) and 5 U.S.C. § 552(a)(6)(C), PPSA has exhausted the applicable

administrative remedies.

      13.    As of the date of this complaint DOJ, including its component the FBI,

has failed to produce the requested records or demonstrate, on appeal, that the

requested records are lawfully exempt from production.

      14.    PPSA has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but DOJ has wrongfully withheld them.




                                         4
             Case 1:21-cv-02362 Document 1 Filed 09/07/21 Page 5 of 7




                      Count One: Freedom of Information Act

  Defendant is required to disclose all non-exempt records responsive to
              PPSA’s Freedom of Information Act requests

       35.    PPSA hereby incorporates by reference all preceding paragraphs of this

Complaint.

       36.    DOJ is an agency of the federal government within the meaning of 5

U.S.C. § 552(f).

       37.    By letter dated December 13, 2019, PPSA submitted a FOIA request to

DOJ.

       38.    To date, DOJ has failed to conduct a search reasonably likely to locate

responsive records.

       39.    PPSA has exhausted its administrative remedies, having submitted an

administrative appeal of the FBI’s denial of the request, which DOJ subsequently

denied.

       40.    The requested records are not exempt from FOIA pursuant to 5 U.S.C.

§ 552(b).

       41.    Defendant’s failure to release responsive non-exempt records violates

FOIA, 5 U.S.C. § 522(a)(3)(A), as well as the regulations implementing FOIA, 28

C.F.R. § 16.1, et seq.

       42.    PPSA is entitled to receive all responsive non-exempt records from

Defendant forthwith.




                                          5
           Case 1:21-cv-02362 Document 1 Filed 09/07/21 Page 6 of 7




                              PRAYER FOR RELIEF

   PPSA respectfully requests that the Court:

   A. Order Defendant to conduct searches immediately for any and all records

responsive to PPSA’s FOIA request and demonstrate that it employed search

methods reasonably likely to lead to the discovery of records responsive to PPSA’s

FOIA request.

   B. Order Defendant to produce, by dates certain, any and all non-exempt records

to PPSA’s FOIA request, and Vaughn indices of any responsive records withheld in

whole or in part under claim of exemption;

   C. Enjoin Defendant from continuing to withhold any and all non-exempt records

responsive to PPSA’s FOIA request;

   D. Grant PPSA an award of attorneys’ fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

   E. Grant PPSA such other relief as the Court deems just and proper.

                                 Respectfully submitted,

                                 /s/ Gene C. Schaerr

                                  GENE C. SCHAERR (D.C. Bar No. 416638)
                                     Counsel of Record
                                  SCOTT GOODWIN*
                                  SCHAERR | JAFFE LLP
                                  1717 K Street NW, Suite 900
                                  Washington, DC 20006
                                  (202) 787-1060
                                  gschaerr@schaerr-jaffe.com
                                  Counsel for Plaintiff PPSA, Inc.




                                          6
          Case 1:21-cv-02362 Document 1 Filed 09/07/21 Page 7 of 7




*Application pending for admission to the D.C. Bar. Practicing under the
supervision of D.C. bar members pursuant to Rule 49(c)(8).




                                        7
